

116 HRES 637 IH: Expressing the sense of Congress that financial institutions provided copious and necessary assistance as an intermediary between the Small Business Administration and affected businesses during the COVID–19 pandemic.
U.S. House of Representatives
2021-09-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV117th CONGRESS1st SessionH. RES. 637IN THE HOUSE OF REPRESENTATIVESSeptember 14, 2021Mr. Keller submitted the following resolution; which was referred to the Committee on Small BusinessRESOLUTIONExpressing the sense of Congress that financial institutions provided copious and necessary assistance as an intermediary between the Small Business Administration and affected businesses during the COVID–19 pandemic.Whereas, between April 3, 2020, and May 31, 2021, 5,467 financial institutions distributed 11,823,594 loans totaling $799,832,866,520 through the Paycheck Protection Program of the Small Business Administration;Whereas, through public-private collaboration, essential emergency funding kept the most at-risk businesses afloat during unprecedented and unpredictable economic activity; andWhereas, between March 27, 2020, and August 8, 2020, lenders of all sizes played a significant role, and those with less than $10,000,000,000 in assets played an outsized role in facilitating the survival of small businesses and the jobs they support, and this group of 5,338 lenders facilitated 2,745,204 loans totaling $233,776,205,568 and distributed 45 percent of funding made available through the CARES Act (Public Law 116–136) during this period: Now, therefore, be itThat the House of Representatives finds that the Paycheck Protection Program and the collaboration of the Small Business Administration, the Department of the Treasury, and private financial institutions kept millions of businesses open throughout the economic fallout resulting from the COVID–19 pandemic.